IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-37,288-03


EX PARTE JAMES LEE CLARK




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. F-93-0713-C FROM THE

211TH DISTRICT COURT OF DENTON COUNTY



Per Curiam.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.
	Applicant was convicted of capital murder on May 3, 1994.  On direct appeal we
affirmed the conviction and sentence.  Clark v. State, No. 71,911 (Tex. Crim. App. October
2, 1996).  Applicant's initial application for writ of habeas corpus was filed with the trial
court on October 6, 1997.  After reviewing that application, we denied relief.  Ex parte Clark, 
 No. 37,288-01 (Tex.Crim.App. July 8, 1998).  A subsequent application was filed on
November 16, 2002.  We determined that one claim satisfied the requirements of Article 

	CLARK   -2-
11.071, Section 5 and remanded to the convicting court for resolution.  The convicting court
conducted hearings over several days and returned the record to this Court; after review we
denied the relief sought.  Ex parte Clark, WR-37,288-02 (Tex. Crim. App. March 4, 2004).
	We have reviewed this application and find that it does not meet the requirements of
Texas Code of Criminal Procedure, Article 11.071, Section 5(a), for consideration of
subsequent claims.  This application is dismissed as an abuse of the writ and the motion for
stay of execution is denied.
	IT IS SO ORDERED THIS THE 3RD DAY OF APRIL, 2007.
Do Not Publish